Citation Nr: 0901494	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-18 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to December 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDING OF FACT

A chronic depressive disorder, currently diagnosed as 
dysthymic disorder, originated while the veteran was serving 
on active duty.


CONCLUSION OF LAW

Psychiatric disability, currently diagnosed as dysthymic 
disorder, was incurred in or active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of her claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that she is entitled to service 
connection for psychiatric disability because it arose in 
service as a result of marital problems.  

The veteran's service treatment records do not indicate that 
the veteran was ever treated for any psychiatric disorder 
while in service.  On the veteran's discharge examination in 
November 1976, the veteran responded "no" to the question 
of whether she had ever been treated for a mental condition.  
Also, "normal" was checked under the clinic evaluation for 
"psychiatric."  

A VA medical record dated in August 1977 shows an assessment 
of anxiety reaction.  At that time, the veteran reported an 8 
month history of marital problems.  She was referred to the 
mental health clinic.  At the mental health clinic, it was 
also noted that she was having marital problems and was 
separated from her husband of 15 months.  She reported 
longstanding problems with headaches, trouble with sleeping, 
loss of appetite, and loss of emotional control.  The 
examiner noted an assessment of marital maladjustment and a 
depressive reaction secondary to the marital maladjustment.  

A February 1996 psychological assessment at a VA outpatient 
clinic disclosed that the veteran had difficulties with 
paranoia and impulsive decision-making.  At that time, the 
veteran stated that she had never been treated for 
psychological problems.  Various cognitive tests performed 
during this assessment disclosed deficits not consistent with 
an organic etiology, but suggestive of a functional etiology.  
VA progress notes from February and March 1996 track the 
veteran's mental health, but do not connect the veteran's 
condition to service or provide any evidence of the veteran's 
mental condition within one year of service.

Private medical records from the Vancouver Clinic in 2000 
indicate that the veteran suffered from an adjustment 
reaction and grief to recent social stressors.  The veteran 
was not interested in pursuing counseling or taking 
antidepressant medicine at that time.  

Post-service VA medical center records from 2004 through 2005 
indicate that the veteran has complained of stress and 
anxiety, but also do not provide a link to the veteran's 
service or discuss the veteran's mental condition around the 
time of her release from service.

Upon VA examination in January 2005, the examiner reported 
that the veteran's interview consisted mainly of the veteran 
tearfully discussing her 4 to 5 year marriage, current living 
circumstances, several wrongful dismissals, interpersonal 
conflicts, and miscommunications.  The veteran denied a 
history of plans, serious ideation or attempts to commit 
suicide.  Her mood and affect remained tearful and angry 
during the examination.  The veteran was diagnosed with 
dysthymic disorder and dependent personality disorder, based 
on psycho-social stressors of a financial, primary support, 
social environment, and occupational nature.  The examiner 
indicated that she found the veteran to be a good historian, 
but she did not specifically address whether the veteran's 
dysthymic disorder was etiologically related to service.


In the Board's opinion, the evidence supportive of this claim 
is at least in equipoise with that against the claim.  In 
this regard, the Board notes that it is the veteran's 
essential contention that her psychiatric problems began in 
service as a result of marital problems.  Although service 
medical records do not confirm this, the evidence shows that 
the veteran gave an 8 month history of marital problems in 
August 1977, approximately 8 months after her discharge from 
service.  In addition, at that time, she was found to have a 
depressive disorder secondary to marital maladjustment.  The 
evidence satisfactorily shows a continuity of symptomatology 
thereafter, and shows that the veteran continues to have a 
depressive disorder.  Accordingly, with resolution of 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection is warranted for the veteran's 
dysthymic disorder.  Although the veteran has also been 
diagnosed with a personality disorder, as noted above, 
personality disorders are not diseases or injuries for VA 
compensation purposes.


ORDER

Entitlement to service connection for psychiatric disability, 
currently diagnosed as dysthymic disorder, is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


